UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-51883 MagneGas Corporation (Exact name of Registrant as specified in its charter) Delaware 26-0250418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 150 Rainville Rd Tarpon Springs, FL (Address of principal executive offices) (Zip Code) (Former name, former address, if changed since last report) Tel: (727) 934-3448 (Issuer’s telephone number) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 the Securities Act. Yeso No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer.o Accelerated filer.o Non-accelerated filer.o (Do not check if a smaller reporting company) Smaller reporting company.þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNo þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter, June 30, 2010: $2,562,000 Number of the issuer’s Common Stock outstanding as of March 25, 2011:123,445,209 Documents incorporated by reference: None. Transitional Small Business Disclosure Format (Check One): Yes oNo þ TABLE OF CONTENTS Page Part I Item 1 Business 1 Item 1A Risk Factors 1 Item 1B Unresolved Staff Comments 5 Item 2 Properties 5 Item 3 Legal Proceedings 5 Item 4 (Removed and Reserved) 5 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 5 Item 6 Selected Financial Data. 6 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 6 Item 7A Quantitative and Qualitative Disclosures about Market Risk 9 Item 8 Financial Statements and Supplementary Data 10 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 11 Item 9A Controls and Procedures 11 Item 9B Other Information 11 Part III Item 10 Directors and Executive Officers and Corporate Governance. 12 Item 11 Executive Compensation 13 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 15 Item 13 Certain Relationships and Related Transactions, and Director Independence. 16 Item 14 Principal Accounting Fees and Services 16 Part IV Item 15 Exhibits, Financial Statement Schedules 17 Signatures 18 PART I ITEM 1.BUSINESS Background Information MagneGas Corporation (the “Company”) was organized in the state of Delaware on December 9, 2005. The Company was originally organized under the name 4307, Inc, for the purpose of locating and negotiating with a business entity for a combination.On April 2, 2007 all the issued and outstanding shares of 4307, Inc. were purchased and the Company name was changed to MagneGas Corporation. Business Operations The Company’s operating plan and mission is to produce a hydrogen based alternative fuel made from liquid waste. A patented process has been developed which transforms contaminated liquid waste through a proprietary plasma arc technology A byproduct of this process is to produce a green fuel alternative to natural gas.The patented proprietary technology is owned by the Company.The Company produces bottled gas for the purpose of distribution to the metal working market.Additionally, the Company is marketing, for sale or licensure, its proprietary plasma arc machines. Business Development Through the course of our business development, we have established a retail and wholesale platform to sell our fuel for use in the metal working and manufacturing industries. In 2010 we recognized our initial sale of a Plasma Arc Flow unit.Additionally, we are in various stages of negotiation with several companies with interest in purchasing our Plasma Arc Flow equipment and licenses for their use andhave received a deposit towards the purchase of equipment. Employees We presently have seven full-time employees and one part-time employee.We have leased employees and independent technicians perform production and other duties, as required. Dr. Santilli, our Chief Scientist and key employee, has provided services in exchange for stock, declining to receive payments for salary until the Company generated meaningful revenue and profits.During 2010, upon our initial sale of our unit, payments have commenced.Future salaries for Dr. Santilli will be accrued at $120,000 per annum. On December 20, 2010 the Corporation appointed T. Scott Wainwright as President and a member of the Board of Directors.Mr. Wainwright is providing his services under consulting contract and has received compensation in the form of restricted common stock. The Company has since signed an employment agreement with Mr. Wainwright.The Board of Directors has determined that the consulting services of Richard Connelly are no longer needed. We currently have no other key employees. ITEM 1A.RISK FACTORS RISKS RELATED TO OUR BUSINESS We have a limited operating history that can be used to evaluate us, and the likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays that we may encounter because we are a small business. As a result, we may not be profitable and we may not be able to generate sufficient revenue to develop as we have planned. Our ability to achieve and maintain profitability and positive cash flow will be dependent upon: Ø Management’s ability to maintain the technology skills for our conversion services; Ø The Company’s ability to keep abreast of the changes by the government agencies and law; Ø Our ability to attract customers who require the services we offer; and Ø Our ability to generate revenues through the sale of our services to potential clients who need our services. Based upon current plans, we expect to incur operating losses in future periods because we will be incurring expenses and not generating sufficient revenues to cover our expenses. We cannot be sure that we will be successful in generating revenues in the future. Failure to generate sufficient revenues will cause us to go out of business and any investment in our Company would be lost. Managing a small public company involves a high degree of risk. Few small public companies ever reach market stability and we will be subject to oversight from governing bodies and regulations that will be costly to meet. Our present officers and directors do not have any experience in managing a fully reporting public company so we may be forced to obtain outside consultants to assist with our meeting these requirements. These outside consultants are expensive and can have a direct impact on our ability to be profitable. This will make an investment in our Company a highly speculative and risky investment. -1- While the Company is attempting to disclose all of the potential risks associated with an investment in the Company, there can be no assurance that all of the risks are visible to management. Events occurring in the future may be additional risks to an investment in the Company which are currently unforeseen. We will require financing to achieve our current business strategy and our inability to obtain such financing could prohibit us from executing our business plan and cause us to slow down our expansion of operations. We will need to raise additional funds through public or private debt or sale of equity to achieve our current plan of operations. Such financing may not be available when needed. Even if such financing is available, it may be on terms that are materially adverse to your interests with respect to dilution of book value, dividend preferences, liquidation preferences, or other terms. We will require additional funds estimated at approximately $5,000,000in order to significantly expand our business as set forth in our plan of operations. These funds may not be available or, if available, will be on commercially reasonable terms satisfactory to us. We may not be able to obtain financing if and when it is needed on terms we deem acceptable. The additional funds would be utilized for the manufacturing of additional PlasmaArcFlow processors, which byproducts would be marketed to the target marketend users. If we are unable to obtain financing on reasonable terms, we could be forced to delay or scale back our plans for expansion. In addition, such inability to obtain financing on reasonable terms may delay the execution of our plan to expand our operations. We have a limited operating history that you can use to evaluate us, and the likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays that we may encounter because we are a small company.As a result, we may not be profitable and we may not be able to generate sufficient revenue to develop as we have planned. We were incorporated in Delaware in December of 2005. We have no significant assets or financial resources. The likelihood of our success must be considered in light of the expenses and difficulties in converting liquid wastes into a clean biogas, recruiting and keeping clients and obtaining financing to meet the needs of our plan of operations. Since we have a limited operating historywe may not be profitable and we may not be able to generate sufficient revenues to meet our expenses and support our anticipated activities. Failure to comply with government regulations will severely limit our sales opportunities and future revenue Failure to obtain operating permits, or otherwise to comply with federal and state regulatory and environmental requirements, could affect our abilities to market and sell the Plasma Arc Flow system and could substantially reduce the value of your investment and the market price of our common stock. We and our customers may be required to comply with a number of federal, state and local laws and regulations in the areas of safety, health and environmental controls. In as much as we intend to market the Plasma Arc Flow system internationally, we will be required to comply with laws and regulations and, when applicable, obtain permits in those other countries. We cannot be certain that required permits and approvals will be obtained; that new environmental regulations will not be enacted or that if they are our customers and we can meet stricter standards of operation or obtain additional operating permits or approvals. Our patented technology is unproven on a large-scale industrial basis and could fail to perform in an industrial production environment. The technologies which we are pursuing for MagneGas production from liquid waste have never been utilized on a large-scale industrial basis. All of the tests which we have conducted to datewith respect to our technologies have been performed on limited quantities, and we cannot assure you that the same or similar results could be obtained on a large-scale industrial basis. We have never utilized these MagneGas technologies under the conditions or in the volumes that will be required on a large scale and cannot predict all of the difficulties that may arise.In addition, our technology has never operated at a volume level required to be profitable.As our product is an alternative to Acetylene, the unstable price of Acetylene will impact our ability to become profitable and to sell cost competitive fuel.It is possible that the technologies, when used, may require further research, development, design and testing prior to implementation of a larger-scale commercial application. Accordingly, we cannot assure you that these technologies will perform successfully on a large-scale commercial basis or that they will be profitable to us or that our fuelwill be cost competitive in the market. -2- Our future success is dependent, in part, on the performance and continued service of Scott Wainwright, our President, and Dr. Ruggero Maria Santilli, our CEO. Without their continued service, we may be forced to interrupt or eventually cease our operations. We are presently dependent to a great extent upon the experience, abilities and continued services of Scott Wainwright, our President and Dr. Ruggero Maria Santilli, our CEO. We currently only have an employment agreement with Dr. Santilli and do not have an employment agreement with other officers and directors. The loss of either of their services would delay our business operations substantially. The success of our business depends, in part, upon proprietary technologies and information which may be difficult to protect and may be perceived to infringe on the intellectual property rights of third parties. We believe that the identification, acquisition and development of proprietary technologies are key drivers of our business. Our success depends, in part, on our ability to obtain patents, maintain the secrecy of our proprietary technology and information, and operate without infringing on the proprietary rights of third parties. We cannot assure you that the patents of others will not have an adverse effect on our ability to conduct our business, that the patents that provide us with competitive advantages or will not be challenged by third parties, that we will develop additional proprietary technology that is patentable or that any patents issued to us will provide us with competitive advantages or will not be challenged by third parties. Further, we cannot assure you that others will not independently develop similar or superior technologies, duplicate elements of our biomass technology or design around it. In order to successfully commercialize our proprietary technologies, it is possible that we may need to acquire licenses to, or to contest the validity of, issued or pending patents or claims of third parties. We cannot assure you that any license acquired under such patents would be made available to us on acceptable terms, if at all, or that we would prevail in any such contest. In addition, we could incur substantial costs in defending ourselves in suits brought against us for alleged infringement of another party's patents or in defending the validity or enforceability of our patents, or in bringing patent infringement suits against other parties based on our patents. In addition to the protection afforded by patents, we also rely on trade secrets, proprietary know-how and technology that we seek to protect, in part, by confidentiality agreements with our prospective joint venture partners, employees and consultants. We cannot assure you that these agreements will not be breached, that we will have adequate remedies for any such breach, or that our trade secrets and proprietary know-how will not otherwise become known or be independently discovered by others. We have the potential risk of product liability which may subject us to litigation and related costs Our Plasma Arc Flow system will be utilized in a variety of industrial and other settings, and will be used to handle materials resulting from the user's generation ofliquid waste and the creation of a compressed hydrogen based fuel for distribution to end customers. The equipment, cylinders and gas will therefore be subject to risks of breakdowns and malfunctions, and there is inherent risk in the compression, transportation and use of the fuel.It is possible that claims for personal injury and business losses arising out of these risks, breakdowns and malfunctions will be made against us.Our insurance may be insufficient to provide coverage against all claims, and claims may be made against us even if covered by our insurance policy for amounts substantially in excess of applicable policy limits. Such an event could have a material adverse effect on our business, financial condition and results of operations. Because we are smaller and have fewer financial and other resources than many alternative fuel companies, we may not be able to successfully compete in the very competitive alternative fuel industry. Fuel is a commodity. There is significant competition among existing fuel producers. Our business faces competition from a number of producers that can produce significantly greater volumes of fuel than we can or expect to produce, producers that can produce a wider range of products than we can, and producers that have the financial and other resources that would enable them to expand their production rapidly if they chose to. These producers may be able to achieve substantial economies of scale and scope, thereby substantially reducing their fixed production costs and their marginal productions costs. If these producers are able to substantially reduce their marginal production costs, the market price of fuel may decline and we may be not be able to produce biogas at a cost that allows us to operate profitably. Even if we are able to operate profitably, these other producers may be substantially more profitable than us, which may make it more difficult for us to raise any financing necessary for us to achieve our business plan and may have a materially adverse effect on the market price of our common stock. Costs of compliance with burdensome or changing environmental and operational safety regulations could cause our focus to be diverted away from our business and our results of operations to suffer. Liquid waste disposal and fuel production involves the discharge of potential contaminants into the water and air and is subject to various regulatory and safety requirements. As a result, we are subject to complicated environmental regulations of the U.S. Environmental Protection Agency and regulations and permitting requirements of the various states. These regulations are subject to change and such changes may require additional capital expenditures or increased operating costs. Consequently, considerable resources may be required to comply with future environmental regulations.We did not incurany capital expenditures for environmental control in 2010 or 2009 and we do not currently expect to incur material capital expenditures for environmental controls in this or the succeeding fiscal yearIn addition, our production plants could be subject to environmental nuisance or related claims by employees, property owners or residents near the plants arising from air or water discharges Environmental and public nuisance claims, or tort claims based on emissions, or increased environmental compliance costs could significantly increase our operating costs. 3 Risks Related to our Common Stock: Our Common Stock is quoted on the OTCBB, which may limit the liquidity and price of our Common Stock more than if our Common Stock were quoted or listed on the Nasdaq Stock Market or a national exchange. Our securities are currently quoted on the OTCBB, an inter-dealer automated quotation system for equity securities quoted over-the-counter. Quotation of our securities on the OTCBB may limit the liquidity and price of our securities more than if our securities were quoted or listed on The Nasdaq Stock Market or a national exchange. Some investors may perceive our securities to be less attractive because they are traded in the over-the-counter market. In addition, as an OTCBB listed company, we do not attract the extensive analyst coverage that accompanies companies listed on other exchanges. Further, institutional and other investors may have investment guidelines that restrict or prohibit investing in securities traded on the OTCBB. These factors may have an adverse impact on the trading and price of our Common Stock. The application of the “penny stock” rules could adversely affect the market price of our common shares and increase your transaction costs to sell those shares. The Securities and Exchange Commission (the “SEC”) has adopted rule 3a51-1 which establishes the definition of a “penny stock,” for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, Rule 15g-9 requires: • that a broker or dealer approve a person’s account for transactions in penny stocks; and • the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person’s account for transactions in penny stocks, the broker or dealer must: • obtain financial information and investment experience objectives of the person; and • make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the SEC relating to the penny stock market, which, in highlight form: • sets forth the basis on which the broker or dealer made the suitability determination; and • that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the “penny stock” rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. As an issuer of “penny stock,” the protection provided by the federal securities laws relating to forward looking statements does not apply to us. Although federal securities laws provide a safe harbor for forward-looking statements made by a public company that files reports under the federal securities laws, this safe harbor is not available to issuers of penny stocks. As a result, the Company will not have the benefit of this safe harbor protection in the event of any legal action based upon a claim that the material provided by the Company contained a material misstatement of fact or was misleading in any material respect because of the Company’s failure to include any statements necessary to make the statements not misleading. Such an action could hurt our financial condition. The market price for our common shares is particularly volatile given our status as a relatively unknown company with a small and thinly traded public float, limited operating history and lack of profits which could lead to wide fluctuations in our share price. You may be unable to sell your common shares at or above your purchase price, which may result in substantial losses to you. The market for our common shares is characterized by significant price volatility when compared to the shares of larger, more established companies that trade on a national securities exchange and have large public floats, and we expect that our share price will continue to be more volatile than the shares of such larger, more established companies for the indefinite future. The volatility in our share price is attributable to a number of factors. First, as noted above, our common shares are, compared to the shares of such larger, more established companies, sporadically and thinly traded. As a consequence of this limited liquidity, the trading of relatively small quantities of shares by our shareholders may disproportionately influence the price of those shares in either direction. The price for our shares could, for example, decline precipitously in the event that a large number of our common shares are sold on the market without commensurate demand. Secondly, we are a speculative or “risky” investment due to our limited operating history and lack of profits to date, and uncertainty of future market acceptance for our potential products. As a consequence of this enhanced risk, more risk-adverse investors may, under the fear of losing all or most of their investment in the event of negative news or lack of progress, be more inclined to sell their shares on the market more quickly and at greater discounts than would be the case with the stock of a larger, more established company that trades on a national securities exchange and has a large public float. Many of these factors are beyond our control and may decrease the market price of our common shares, regardless of our operating performance. We cannot make any predictions or projections as to what the prevailing market price for our common shares will be at any time, including as to whether our common shares will sustain their current market prices, or as to what effect that the sale of shares or the availability of common shares for sale at any time will have on the prevailing market price. We have not paid dividends in the past and do not expect to pay dividends for the foreseeable future. Any return on investment may be limited to the value of our common stock. No cash dividends have been paid on the Company’s common stock. We expect that any income received from operations will be devoted to our future operations and growth. The Company does not expect to pay cash dividends in the near future. Payment of dividends would depend upon our profitability at the time, cash available for those dividends, and other factors as the Company’s board of directors may consider relevant. If the Company does not pay dividends, the Company’s common stock may be less valuable because a return on an investor’s investment will only occur if the Company’s stock price appreciates. 4 ITEM 1B.UNRESOLVED STAFF COMMENTS Not Applicable ITEM 2.PROPERTIES We presently lease on a month-to-month basis our principal offices at 150 Rainville Rd, Tarpon Springs, FL34689 and the telephone number is (727) 934-3448. The property is a commercial property for our production facility with attached office. ITEM 3.LEGAL PROCEEDINGS We are currently not involved in any litigation that we believe could have a materially adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or of our company’s or our company’s subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. ITEM 4.(REMOVED AND RESERVED) None. PART II ITEM 5.MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDERS MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Price Range of Common Stock The Company’s common stock is listed on the Over the Counter Bulletin Board ("OTC: BB") under the symbol “MNGA”.The Company received its "Notice of Effectiveness" on October 1, 2008. The following table sets forth the high and low trade information for our common stock for each quarter for the previous two years. The prices reflect inter-dealer quotations, do not include retail mark-ups, markdowns or commissions and do not necessarily reflect actual transactions. High Low Fiscal Year 2009 First quarter ended March 31, 2009 $ $ Second quarter ended June 30, 2009 $ $ Third quarter ended September 30, 2009 $ $ Fourth quarter ended December 31, 2009 $ $ Fiscal Year 2010 First quarter ended March 31, 2010 $ $ Second quarter ended June 30, 2010 $ $ Third quarter ended September 30, 2010 $ $ Fourth quarter ended December 31, 2010 $ $ Approximate Number of Equity Security Holders On March 25, 2011 the Company's common stock had a closing price quotation of $.13.As of March 25, 2011 there were approximately 413 certificate holders of record of the Company’s common stock.This figure does not take into account those shareholders whose certificates are held in the name of broker-dealers or other nominees Dividends We have never paid any cash dividends on our common shares, and we do not anticipate that we will pay any dividends with respect to those securities in the foreseeable future.Our current business plan is to retain any future earnings to finance the expansion and development of our business 5 Stock Option Grants We have issued 854,763 warrants to investors as an investment incentive.These warrants have an exercise price range of $.08 to $.21 per common share. We have issued 340,000 warrants to consultants, exercisable for $ .05 within three years from issuance (issued May 15, 2009 through February 15, 2010). Registration Rights We have not granted registration rights to the selling shareholders or to any other persons. ITEM 6.SELECTED FINANCIAL DATA The following financial data is derived from, and should be read in conjunction with, the “Financial Statements” and notes thereto. Information concerning significant trends in the financial condition and results of operations is contained in “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Selected Historical Data December 31, December 31, (audited) (audited) Total Assets $ $ Total Liabilities Total Stockholders' Equity Net Working Capital ) Selected Historical Data Years Ended December 31, Revenues $ $ Gross Profit Operating Expenses Net Income (Loss) ) ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Cautionary Notice Regarding Forward Looking Statements The information contained in Item 7 contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Actual results may materially differ from those projected in the forward-looking statements as a result of certain risks and uncertainties set forth in this report. Although management believes that the assumptions made and expectations reflected in the forward-looking statements are reasonable, there is no assurance that the underlying assumptions will, in fact, prove to be correct or that actual results will not be different from expectations expressed in this report. We desire to take advantage of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. This filing contains a number of forward-looking statements which reflect management’s current views and expectations with respect to our business, strategies, products, future results and events, and financial performance. All statements made in this filing other than statements of historical fact, including statements addressing operating performance, events, or developments which management expects or anticipates will or may occur in the future, including statements related to distributor channels, volume growth, revenues, profitability, new products, adequacy of funds from operations, statements expressing general optimism about future operating results, and non-historical information, are forward looking statements. In particular, the words “believe,” “expect,” “intend,” “anticipate,” “estimate,” “may,” variations of such words, and similar expressions identify forward-looking statements, but are not the exclusive means of identifying such statements, and their absence does not mean that the statement is not forward-looking. These forward-looking statements are subject to certain risks and uncertainties, including those discussed below. Our actual results, performance or achievements could differ materially from historical results as well as those expressed in, anticipated, or implied by these forward-looking statements. We do not undertake any obligation to revise these forward-looking statements to reflect any future events or circumstances. 6 Readers should not place undue reliance on these forward-looking statements, which are based on management’s current expectations and projections about future events, are not guarantees of future performance, are subject to risks, uncertainties and assumptions (including those described below), and apply only as of the date of this filing. Our actual results, performance or achievements could differ materially from the results expressed in, or implied by, these forward-looking statements. Factors which could cause or contribute to such differences include, but are not limited to, the risks to be discussed in our Annual Report on form 10-K and in the press releases and other communications to shareholders issued by us from time to time which attempt to advise interested parties of the risks and factors which may affect our business. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. General Business Overview: Our efforts and progress in generating revenue: Metal Working MagneGas:The Company has identified the metal working market as a potentially large market for our fuels.Our current operations in our facilities (previously disclosed month to month agreement) have been set up for expansion.We estimate current facilities have capacity for 700 to 1,000 cylinders to be filled per week.Our facilities allow us the flexibility to ramp up for greater volume, as market interest is anticipated to increase. In order to gain market share the Company has established a sales platform through direct retail and wholesale relationships.In the state of Florida, the Company has received a Department of Transportation permit to deliver our fuel direct to retail customers and has begun selling to several end consumers in the manufacturing, trucking and scrap metal industries. In the remainder of the country, the Company has developed relationships with several metal working fuel distributors to market and sell the fuel to existing customers. We have recognized an increased interest in our metal cutting fuel, through our business representative’s efforts.In December and subsequent periods, we have taken additional orders and have increased our shipments to an approximate average of 280 cylinders per week up from an approximate average of 20, for the first nine months of the year. Purchase Orders In 2010, MagneGas Corporation received $1,855,000 for the purchase of a Plasma Arc Flow Refinery from DDI Industries (“DDI”), based in Bejing, China. The order was completed in September 2010 and payment has been recieved.In addition, DDI signed an agreement acquiring the exclusive MagneGasTM Technology and manufacturing rights for the Greater China market As compensation DDI invested $2,000,000 in the Company.DDI created a new China-based Joint Venture company (“MagneGas China”) to house and administer the rights; DDI is to take this Joint Venture company public in the Asian market in the future. DDI has granted MagneGas Corp. 20% of MagneGas China.MagneGas CEO Dr. Ruggero Santilli has received a full voting seat on the MagneGas China Board of Directors. MagneGas is currently marketing the sales of units internationally.In September 2010 we received a non-refundable $150,000 payment for a six month option period for potential licensing of the Mexican territory.If agreement terms are reached, the $150,000 will be credited against unit purchase. As of December 31, 2010, we are in advanced negotiations with several companies and anticipate our second unit contract to be signed in the first quarter of 2011. Results of Operations For the year ended December 31, 2010 and 2009 Revenues For the twelve months ended December 31, 2010 and 2009 we generated revenues of $2,036,238 and $18,564 respectively.Our first unit sale in 2010 was for a net sales price of $1,855,000, compared to $0 for 2009. License fees were recognized in the amount of $146,666 and $0 for the years ended December 31, 2010 and 2009, respectively. We generated revenues of $34,572 and $18,564 from our metal cutting fuel sales operations for the years ended December 31, 2010 and 2009, respectively. The increase was due to the continued expansion of customer relationships. We have secured new channels for the distribution of our metal cutting fuel. We have fulfilled initial orders and are receiving repeat orders from multiple customers. To attract and attain new customers we have performed demonstrations and sent samples to prospective accounts. Our facility has been set up to fulfill future anticipated orders. We have contracted with a company based in the Philippines for the sale of a Plasma Arc Flow unit. We have received the signed contract with a $100,000 deposit. Due to natural weather disasters in the Philippines, the purchasing company has delayed the order and we don’t anticipate completion of the contract. We had not commenced any significant work on the project and therefore have not recognized any revenue associated with the $100,000 deposit. 7 We have received a six month agreement with a potential licenser for the Mexico territory and have received a non-refundable payment of $150,000.The payment was for six month consideration period.Additionally, we are in advanced negotiations with several potential purchasers for our unit and feel confident that an agreement(s) will be reached in the first quarter of 2011. Operating Expenses Operating costs were incurred in the amount of 1,264,745 and $1,260,073 for the years ended December 31, 2010 and 2009, respectively.The operating expenses remained relatively stable; however, there was a decrease in the issuance of common stock for services valued in the amount of $262,251 in 2010 compared to $822,714 in 2009.This decrease was offset by increases in general administrative expenses.Specifically, due to public filing requirements,there was an increase in investor relations of approximately $20,000 for the promotion of the public awareness. Professional expenses, which included legal, accounting and consulting increased approximately $34,000 to $115,287 in 2010 from $81,265 in 2009, primarily due to increased costs of legal and technical matters involving the engineering of the Plasma ArcFlow unit sold. Selling and advertising increased approximately $250,000 to $319,681 in 2010 from $69,619 in 2009, for efforts in product promotion and trade shows.Office administration increased approximately $219,000 to $293,258 in 2010 from $74,277 in 2009; increase was due to an increase in infrastructure for the support of our unit sale, as well as projected increases in our metal cutting fuel. Net Income and Loss before Provision for Income Taxes The Company had net income, before taxes, in the amount of $40,000 for the year ended December 31, 2010, compared to a net loss of $1,256,683 for the year ended December 31, 2009.The increase in the year over year results was primarily due from the sale of a recycling unit.Our margin on the sale of the unit resulted in a profit, although our general and administrative expenses, as described above in the operating expense discussion, increased as this revenue and the subsequent investments through sales of common stock ($2 million investment by DDI industries, a China company) allowed our expansion of infrastructure.We believe that our investment in our infrastructure will have future benefits, as potential sales will be fulfilled. Liquidity and Capital Resources As reflected in the audited financial statements, we have an accumulated deficit and have negative cash flows from operations. However, we have had a significant equity investment, which has given the Company to manufacture additional recyclers for future sales pending.Our investment in our product has positioned us well for fulfilling new orders.We currently anticipate the signing of a new agreement in the first quarter of 2011.As of the year end we have 3 completed recyclers, which was a significant use of funds (inventory increased approximately $1.4MM) from operating sources. At December 31, 2010 the Company had $917,465 in cash resources to meet current obligations.Management believes that the cash on hand will be sufficient, with the anticipated unit sales and sales of MagneGas cutting fuel, to fund operations and generate cash flows sufficient to support the on-going business.Our initial recycler sales contract, and realization of cash from the contract, as well as our positive acceptance from sales and marketing efforts, gives management belief that future earnings are probable and will continue. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Management Consideration of Alternative Business Strategies In order to continue to protect and increase shareholder value management believes that it may, from time to time, consider alternative management strategies to create value for the company or additional revenues.Strategies to be reviewed may include acquisitions; roll-ups; strategic alliances; joint ventures on large projects; and/or mergers. Management will only consider these options where it believes the result would be to increase shareholder value while continuing the viability of the company. Recent Accounting Pronouncements We have reviewed accounting pronouncements and interpretations thereof that have effectiveness dates during the periods reported and in future periods. The Company has carefully considered the new pronouncements that alter previous generally accepted accounting principles and does not believe that any new or modified principles will have a material impact on the corporation’s reported financial position or operations in the near term.The applicability of any standard is subject to the formal review of our financial management and certain standards are under consideration.Those standards have been addressed in the notes to the audited financial statement and in our Annual Report, filed on Form 10-K for the period ended December 31, 2010. 8 Critical Accounting Policies The Company’s significant accounting policies are presented in the Company’s notes to financial statements for the period ended December 31, 2010 and 2009, which are contained in this filing, the Company’s 2009 Annual Report on Form 10-K. The significant accounting policies that are most critical and aid in fully understanding and evaluating the reported financial results include the following: The Company prepares its financial statements in conformity with generally accepted accounting principles in the United States of America. These principals require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management believes that these estimates are reasonable and have been discussed with the Board of Directors; however, actual results could differ from those estimates. The Company issues restricted stock to consultants for various services.Cost for these transactions are measured at the fair value of the consideration received or the fair value of the equity instruments issued, whichever is measurable more reliably measurable.The value of the common stock is measured at the earlier of (i) the date at which a firm commitment for performance by the counterparty to earn the equity instruments is reached or (ii) the date at which the counterparty's performance is complete. Long-lived assets such as property, equipment and identifiable intangibles are reviewed for impairment whenever facts and circumstances indicate that the carrying value may not be recoverable.When required impairment losses on assets to be held and used are recognized based on the fair value of the asset.The fair value is determined based on estimates of future cash flows, market value of similar assets, if available, or independent appraisals, if required.If the carrying amount of the long-lived asset is not recoverable from its undiscounted cash flows, an impairment loss is recognized for the difference between the carrying amount and fair value of the asset.When fair values are not available, the Company estimates fair value using the expected future cash flows discounted at a rate commensurate with the risk associated with the recovery of the assets.We did not recognize any impairment losses for any periods presented. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. ITEM 7A.QUANTITATIVE AND QUALITIATIVE DISCLOSURES ABOUT MARKET RISK We do not hold any derivative instruments and do not engage in any hedging activities. 9 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Financial Statements MagneGas Corporation (Previously a Development Stage Enterprise) As of December 31, 2010 and 2009 And for the Years Ended December 31, 2010 and 2009 10 Contents Financial Statements: Report of Independent Registered Public Accounting Firm F-2 Balance Sheets F-3 Statements of Operations F-4 Statements of Changes in Stockholders’ Equity F-5 Statements of Cash Flows F-6 Notes to Financial Statements F-7 through F-14 F-1 Randall N. Drake, C.P.A., P.A. 1981 Promenade Way Clearwater, FL33760 Randall@RDrakeCPA.com Report of Independent Registered Public Accounting Firm Board of Directors MagneGas Corporation Tarpon Springs, Florida We have audited the accompanying balance sheets of MagneGas Corporation(previously a development stage enterprise) as of December 31, 2010 and 2009 and the related statements of operations, stockholders’ equity, and cash flows for the year ended December 31, 2010 and 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required at this time, to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal controls over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provided a reasonable basis for our opinion. In our opinion, based on our audit, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2010 and 2009 and the results of its operations and its cash flows for the year ended December 31, 2010 and 2009 in conformity with accounting principles generally accepted in the United States of America /s/ Randall N. Drake, CPA PA Clearwater, Florida March 29, 2011 F-2 MagneGas Corporation Balance Sheets December 31, Assets Current Assets Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $0 and $0, respectively Inventory, at cost Prepaid and other current assets - Total Current Assets Property and equipment, net of accumulated depreciation of $8,839 and $375, respectively Deferred tax asset Intangible assets, net of accumulated amortization of $103,044 and $54,578, respectively Investment in joint ventures - Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Accounts payable $ $ Accrued expenses Deferred revenue and customer deposits Due to affiliate Note payable to related party Total Current Liabilities Total Liabilities Stockholders' Equity Preferred stock: $0.001 par;10,000,000 authorized; 2,000 issued and outstanding 2 2 Common stock: $0.001 par;900,000,000 authorized; 123,445,209 and 105,954,395 issued and outstanding, respectively Additional paid-in capital Issued and unearned stock compensation ) ) Accumulated deficit ) ) Total Stockholders’ Equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of these financial statements. F-3 MagneGas Corporation Statements of Operation For the Years Ended December 31, 2010 and 2009 Year Ended December 31, Revenue $ $ Direct costs Operating Expenses: Advertising Selling Professional: technical Professional: legal and accounting Rent and overhead Office and administration Investor relations Stock-based compensation Research and development Depreciation and amortization Total Operating Expenses Operating Income (Loss) ) Other Income and (Expense) Interest expense ) ) Total Other Income (Expense) ) ) Net Income (Loss) before tax benefit ) Provision (benefit) for Income Taxes ) Net Income (Loss) $ $ ) Loss per share: Basic $ $ ) Diluted $ $ ) Weighted average common shares: Basic Diluted The accompanying notes are an integral part of these financial statements. F-4 MagneGas Corporation Statement of Changes in Stockholders’ Equity Additional Unearned Preferred Common Paid in Stock Accumulated Total Shares Amount Shares Amount Capital Comp Deficit Equity Balance at December 31, 2008 $
